In re Smith, Wilfred A. Jr.; — Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “6”, No. 269-397.
Granted. Relator’s application is granted for the sole purpose of consolidating it with his pending appeal in No. 66,731. The district court is ordered to appoint counsel for relator and to file in this Court within 60 days the records of the evidentiary hearings conducted on October 13, 1980, November 17, 1980 and June 19, 1987 pursuant to this Court’s remand order in State v. Smith, 388 So.2d 801 (La.1980).